Per Curiam,
The appeal from the original judgment in the quo warranto proceedings is now pending in the Supreme Court, and it is very clear that the court having jurisdiction to review those proceedings has jurisdiction to review the supplemental proceedings from which appeals have been taken to this court. The appeals do not involve the possession or ownership of real or personal property or any right, the value of which can be measured in money. So far as the questions of appellate jurisdiction are concerned, they are governed by the same principle as the case of Rosenberry v. Rosenberry, 180 Pa. 221, where the question was raised by counsel and jurisdiction of the appeal was entertained by the Supreme Court. .
Now, March 9, 1898, the above mentioned appeal is certified at the cost of the appellant to the Supreme Court for hearing and decision.